



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jama, 2021 ONCA 415

DATE: 20210614

DOCKET: C63739

Hoy, Benotto and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Libin Jama

Appellant

Libin Jama in person

Ingrid Grant, as duty counsel

Hannah Freeman, for the respondent

Heard: June 9, 2021 by video
    conference

On appeal from the sentence imposed on April
    20, 2017 by Justice Gary Trotter of the Superior Court of Justice.

REASONS FOR DECISION

[1]

Ms. Jama appeals the parole ineligibility
    portion of the life sentence that she received on her conviction for second
    degree murder. The sentencing judge set the parole ineligibility period at 12
    years.

[2]

The appellant was one of three persons who was
    found guilty of murdering the victim as the result of a dispute. The victim was
    beaten, kicked and stabbed. The victim was 57 years old. His assailants,
    including the appellant, were all in their twenties.

[3]

Many of the appellants submissions relate to
    the finding of guilt. We note that her appeal of the murder conviction was
    earlier dismissed by this court.

[4]

The appellant also refers to the fact that five
    jurors recommended that parole ineligibility be set at 10 years, whereas four
    others recommended longer periods. The recommendations of the jurors are just
    that, recommendations. They are not binding on the sentencing judge. The
    sentencing judge considered the jurors recommendations but had to make his own
    determination of the appropriate period of parole ineligibility.

[5]

The sentencing judge considered all of the factors
    enumerated in s. 754.4 of the
Criminal

Code
and the relevant aggravating
    and mitigating factors. He concluded that the violent nature of the attack, and
    the age differential between the assailants and the victim, warranted an
    increase in the parole ineligibility period.

[6]

The appellant has failed to demonstrate any
    error in principle in the sentencing judges decision. There is no error of
    law, nor failure to consider a relevant factor, nor erroneous consideration of the
    aggravating or mitigating factors. Consequently, there is no basis for this
    court to interfere with the sentence imposed:
R. v. Friesen
,
2020
    SCC 9, 391 C.C.C. (3d) 309, at para. 26.

[7]

Leave to appeal sentence is granted but, while
    we commend the steps that the appellant has taken since her incarceration to
    improve her life, the appeal must be dismissed.

Alexandra
    Hoy J.A.

M.L.
    Benotto J.A.

I.V.B.
    Nordheimer J.A.


